--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
TERMINATION AGREEMENT
 
 
B E T W E E N:
 
BRIAN LUKIAN
of the City of Toronto
in the Province of Ontario
 
(hereinafter referred to as the “Consultant”)
 
- and -
 
ENHANCE SKIN PRODUCTS INC.
a corporation incorporated pursuant to the
laws of the State of Nevada
 
(hereinafter referred to as the “Corporation”)
 
WHEREAS the Corporation and Consultant are parties to a Employment Agreement
dated December 20, 2010 (the “Consulting Agreement”);
 
AND WHEREAS ESP intends to enter into an Agreement and Plan of Merger with Age
Reversal, Inc. (the “Merger Agreement”)
 
AND WHEREAS as a condition of the Merger Agreement, the Corporation must
terminate the Consulting Agreement;
 
AND WHEREAS as a condition of the Merger Agreement, ESP will effect a 1 for 50
reverse stock split (the “Reverse Stock Split”)
 
AND WHEREAS the parties hereto wish to confirm the terms and conditions relating
to the termination of the Consulting Agreement;
 
AND WHEREAS on 31 May, 2012 the Consultant tendered his resignation as
consultant.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
 
1.
Subject to the terms of this Agreement, effective on the Closing Date (as such
term is defined in the Merger Agreement) the Corporation terminates, and the
Consultant accepts the termination of, the Consulting Agreement.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.
The parties agree and acknowledge that as of May 31, 2012, the Corporation owes
the Consultant US$307,047 in unpaid fees for services under the Consulting
Agreement (the “Unpaid Fees”).

 
 
3.
At the Closing Date, the Consultant agrees to forgive all of the Unpaid Fees
accrued to May 31, 2012.

 
 
4.
In consideration of the execution and delivery of this Agreement by the
Corporation, the Consultant hereby irrevocably, unconditionally, and forever
releases, acquits, and discharges the Corporation from any and all claims,
charges, liabilities, injuries, obligations, losses, debts, demands, rights,
actions and causes of action related to the Consulting Agreement.



 
5.
In consideration of the execution of this Agreement by the Consultant, the
Corporation hereby irrevocably, unconditionally, and forever releases, acquits,
and discharges the Consultant from any and all claims, charges, liabilities,
obligations, losses, debts, demands, rights, actions and causes of action
related to the Consulting Agreement.

 
 
6.
This Agreement and all of the rights and obligations arising herefrom shall be
interpreted and applied in accordance with the laws of the Province of Ontario
and the courts of the Province of Ontario shall have exclusive jurisdiction to
determine all disputes relating to the Agreement and all of the rights and
obligations created hereby.  The Consultant and the Corporation hereby
irrevocably attorn to the jurisdiction of the courts of the Province of Ontario.

 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed.
 
SIGNED, SEALED AND DELIVERED
)     )     )                   Brian Lukian                             ENHANCE
SKIN PRODUCTS INC.     Per: Samuel Asculai, President & CEO

 
 
 
 

 
 

--------------------------------------------------------------------------------

 
